UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,

                                 Plaintiff,
                                                               20-CV-2260 (CM)
                     -against-
                                                              CIVIL JUDGMENT
 NYPD, et al.,

                                 Defendants.

       Pursuant to the order issued March 16, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed under

the November 7, 2019 order in Frost v. City of New York (HRA), ECF 1:19-CV-8936, 6 (S.D.N.Y.

Nov. 7, 2019), and the February 14, 2020 order in Frost v. NYPD, ECF 1:20-CV-0417, 5

(S.D.N.Y. Feb. 14, 2020).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    March 16, 2020
           New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge
